Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 12/23/2021, the Applicant amended claims 1, 2 and 29, cancelled claims 3-6 and 30 and argued against the rejections in the Non-Final rejection dated 08/26/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Almohsin et al (U.S Pub 2018/0244985) (“Almohsin”) in view of Green et al (U.S Pub 2013/0081812) (“Green”).
Regarding Claim 1, Almohsin discloses a method for mitigating condensate or water banking in the vicinity of a wellbore for a gas condensate reservoir (Abstract), the method comprising a step of contacting a rock formation in the vicinity of a wellbore for a gas 
Almohsin, however, fails to expressly wherein each of the particles comprise a first chemical moiety (R), and a surface of the rock formation comprises a second chemical moiety (R') that reacts with the first chemical moiety (R) upon contact to form at least one of a covalent bond, an electrostatic bond, or a Van der Waals bond, thereby reducing the surface energy of the rock formation and wherein the first chemical moiety (R) is an epoxide group, and the second chemical moiety (R’) is an amine group.
Green teaches the methods above wherein each of the particles comprise a first chemical moiety (R), and a surface of the rock formation comprises a second chemical moiety (R') that reacts with the first chemical moiety (R) upon contact to form at least one of a covalent bond, an electrostatic bond, or a Van der Waals bond, thereby reducing the surface energy of the rock formation (Page 1, paragraphs [0009], [0013]; Page 2, paragraphs [0016]-[0017]; Page 3, paragraphs [0029]-[0033]), and wherein the first chemical moiety (R) is an epoxide group, and the second chemical moiety (R’) is an amine group (paragraph [0045]; Page 6, paragraphs [0062]-[0066]; [0070]-[0073]) for the purpose of creating a bond between the surface of the rock formation and the particles in order to alter the wettability and help improve the flowability of the liquid hydrocarbons and reduce water banking (Abstract; Page 2, paragraph [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Almohsin to include a first chemical moiety reacting with a second moiety on a surface of the rock formation to form a bond, as taught by Green, because doing so would create a bond between the surface of the rock formation and the particles in order 

Regarding Claim 2, Almohsin discloses a method for mitigating condensate or water banking in the vicinity of a wellbore for a gas condensate reservoir (Abstract), the method comprising contacting a rock formation in the vicinity of a wellbore for a gas condensate reservoir with a particle suspension (paragraph [0004]; [0019]), wherein the particle suspension comprises particles with a surface free energy less than 50 mJ/m2 (Page 2, paragraphs [0025]-[0027]).

Almohsin, however, fails to expressly disclose wherein each of the particles comprise a first chemical moiety (R), and a surface of the rock formation comprises a second chemical moiety (R') that reacts with the first chemical moiety (R) upon contact to form at least one of a covalent bond, an electrostatic bond, or a Van der Waals bond, thereby reducing the surface energy of the rock formation and wherein the first chemical moiety (R) is an epoxide group, and the second chemical moiety (R’) is an amine group.
Green teaches the methods above wherein each of the particles comprise a first chemical moiety (R), and a surface of the rock formation comprises a second chemical moiety (R') that reacts with the first chemical moiety (R) upon contact to form at least one of a covalent bond, an electrostatic bond, or a Van der Waals bond, thereby reducing the surface energy of the rock formation (Page 1, paragraphs [0009], [0013]; Page 2, paragraphs [0016]-[0017]; Page 3, paragraphs [0029]-[0033]), and wherein the first chemical moiety (R) is an epoxide group, and the second chemical moiety (R’) is an amine group (paragraph [0045]; Page 6, paragraphs  for the purpose of creating a bond between the surface of the rock formation and the particles in order to alter the wettability and help improve the flowability of the liquid hydrocarbons and reduce water banking (Abstract; Page 2, paragraph [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Almohsin to include a first chemical moiety reacting with a second moiety on a surface of the rock formation to form a bond, as taught by Green, because doing so would create a bond between the surface of the rock formation and the particles in order to alter the wettability and help improve the flowability of the liquid hydrocarbons and reduce water banking.

Regarding Claim 7, Almohsin discloses the method claim 1, further comprising a step of treating the surface of the rock formation, before the step of contacting, with a solution that comprises a rock surface modifier that comprises the second chemical moiety (R') (paragraph [0004]; [0019]).

Regarding Claim 8, Green teaches the method of claim 7, wherein the second chemical moiety (R') is an amine group and the rock surface modifier is an amino-alkyl silane that reacts with hydroxyl groups on the surface of the rock formation to form a covalent bond (paragraph [0045]; Page 6, paragraphs [0062]-[0066]; [0070]-[0073]; Page 7, paragraph [0073]).

Regarding Claim 9, Green teaches the method of claim 8, wherein the first reactive moiety (R) is an epoxide that reacts with the amine group provided by the amino-alkyl silane to 

Regarding Claim 10, Green teaches the method of claim 1, wherein the particles are functionalized with perfluorooctyltriethoxysilane, perfluorooctyltrichlorosilane, nanofluorohexyltrichlorosilane, tridecafluoro-1,1,2,2-tetrahydrooctyltrichlorosilane, heptadecafluoro-1,1,2,2-tetrahydrodecyltrichlorosilane, 1H,1H,2H,2H- perfloorodecyltriethoxysilane and perfluorodecyltrichlorosilane (Page 6, paragraphs [0069]-[0073]).

Regarding Claim 11, Green teaches the method of claim 1, wherein the particles are functionalized with a chemical moiety L comprising a _hydrophobic moiety, an oleophobic moiety and/or an omniphobic moiety (paragraph [0045]; Page 6, paragraphs [0062]-[0066]; [0070]-[0073]; Page 7, paragraph [0073]).

Regarding Claim 12, Almohsin discloses the method of claim 1, wherein the particles comprise inorganic metal oxides, organic particles resins, and/or thermoplastic resins (Page 1, paragraph [0019]; Page 2, paragraph [0021]).

Regarding Claim 13, Almohsin discloses the method of claim 12, wherein the particles comprise silica, quartz, glass, titania, zirconia, germania, alumina, tantalum pentoxide, zinc oxide, carbon nanotube, graphene, carbon black, mica, graphite, talc, nanoclay, boron nitride, boron nitride nanotubes, vanadium pentaoxide, calcium carbonate, zirconium oxide, titanium 

Regarding Claim 14, Green teaches the method of claim 1, wherein the particles comprise organic and thermoset resin 

Regarding Claim 15, Green teaches the method of claim 1, wherein the particles comprise fluorinated silica particles (Page 6, paragraphs [0069]-[0072]; 

Regarding Claim 16, Green teaches the method of claim 1, wherein the particles have a mean diameter in a range of about 1 nm to about 1000 nm (Page 3, paragraph [0034]).

Regarding Claim 17, Green teaches the method of claim 1, wherein the rock formation is a sandstone formation, a carbonate formation, a shale formation, a clay rich formation, or combinations thereof (paragraph [0036]).

Regarding Claim 18, Green teaches the method of claim 1, where the particle suspension comprises a solvent selected from the group consisting of water, brine, methanol, ethanol, isopropanol, ethylene glycol, butanol, 2-butoxyethanol, butyl carbitol, pentanol, hexanol, terpene 

Regarding Claim 19, Almohsin discloses the method of claim 1, wherein the rock formation is an unpropped fracture, a propped fracture, a gravel packed completion, a reservoir matrix, or combinations thereof (Abstract; Page 1, paragraphs [0003], [0004]; [0018]).

Regarding Claim 20, Green teaches the method of claim 1, further comprising a step of injecting a pre-flush to prepare the rock surface to receive the nanoparticles (Page 1, paragraphs [0010]-[0013]).

Regarding Claim 21, Green teaches the method of claim 20, wherein the pre-flush comprises a rock surface modifier that comprises the second chemical moiety (R') dispersed in a solvent selected from the group consisting of water, brine, methanol, ethanol, isopropanol, ethylene glycol, butanol, 2-butoxyethanol, butyl carbitol, pentanol, hexanol, terpene alcohols, such as terpineol, geraniol, citronellol, nerol, menthol, nerolidol, turpentine, D-limonene, and farnesol, propylene 9619071v1Application No. 16/732,5816Docket No.: 2012737-0059 glycol, propylene carbonate, ethylene carbonate, mono-ethylene glycol, di-ethylene glycol, ethylene glycol monobutylether, di-propylene glycol, tri-ethylene glycol, and combinations thereof (Page 7, paragraphs [0080]-[0085]).



Regarding Claim 26, Green teaches the method of claim 22, wherein the pre-flush comprises a chelating agent selected from the group consisting of EDTA, MGDA, GLDA, HEDTA, and combinations thereof, in concentrations from about 0.1 wt% up to about 40 wt% (Page 2, paragraphs [0024]-[0025]).

Regarding Claim 27, Almohsin discloses the method of claim 1, wherein the particle suspension has a particle concentration in a range of 0.001wt% to about 1wt% (Page 1, paragraphs [0009], [0019]-[0020]).

Regarding Claim 28, Almohsin discloses the method of claim 1, wherein the particle suspension has a particle concentration in a range of about 0.01wt% to about 0.35wt% (Page 1, paragraphs [0009], [0019]-[0020]).

Allowable Subject Matter
Claim 29 is allowed.

Response to Arguments
Applicant’s arguments filed 12/23/2021 have been fully considered but are not persuasive.
the combination of references Almohsin and Green fail to disclose and/or teach “wherein each of the particles have a first chemical moiety (R) that reacts with a second chemical moiety (R’) on a surface of the rock formation, wherein the first chemical moiety is an epoxide group and the second chemical moiety is an amine group.”
The examiner respectfully disagrees.
Primary reference Alameddine discloses methods for mitigating condensate or water banking in the vicinity of a wellbore for a gas condensate reservoir (Abstract) by contacting a rock formation in the vicinity of a wellbore for a gas condensate reservoir with a particle suspension (paragraph [0004]; [0019]), wherein the particle suspension comprises particles having a surface free energy lower than the rock formation before the contacting step (Page 2, paragraphs [0025]-[0027]).  The examiner acknowledges wherein primary reference Almohsin fails to disclose and/or teach wherein each of the particles comprise a first chemical moiety (R), and a surface of the rock formation comprises a second chemical moiety (R') that reacts with the first chemical moiety (R) upon contact to form at least one of a covalent bond, an electrostatic bond, or a Van der Waals bond, thereby reducing the surface energy of the rock formation and wherein the first chemical moiety (R) is an epoxide group, and the second chemical moiety (R’) is an amine group.
The examiner relies on secondary reference Green to teach the methods above wherein each of the particles comprise a first chemical moiety (R), and a surface of the rock formation comprises a second chemical moiety (R') that reacts with the first chemical moiety (R) upon contact to form at least one of a covalent bond, an electrostatic bond, or a Van der Waals bond, thereby reducing the surface energy of the rock formation (Page 1, paragraphs [0009], [0013]; Page 2, paragraphs [0016]-[0017]; Page 3, paragraphs [0029]-[0033]), and wherein the first chemical moiety (R) is an epoxide group, and the second chemical moiety (R’) is an amine group (paragraph [0045]; Page 6, paragraphs [0062]-[0066]; [0070]-[0073]) for the purpose of creating a bond between the surface of the rock formation and the particles in order to alter the wettability and help improve the flowability of the liquid hydrocarbons and reduce water banking (Abstract; Page 2, paragraph [0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Almohsin to include a first chemical moiety reacting with a second moiety on a surface of the rock formation to form a bond, as taught by Green, because doing so would create a bond between the surface of the rock formation and the particles in order to alter the wettability and help improve the flowability of the liquid hydrocarbons and reduce water banking.
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Norman et al (U.S Pub 2011/0053810) – discloses methods of utilizing a fluoro-surfactants for the reduction of water blocks, gas blocks, and/or gas condensates in subterranean wellbores downhole (Abstract; Page 1, paragraph [0007]).
	Ely et al (U.S Pub 2004/0157749) – discloses methods of increasing the productivity of gas wells by injecting oil-wetting surfactants in a solvent.  A pre-flush liquid, such as carbon dioxide, alcohol or similar products are used to reduce water saturation before the injection of the surfactant (Abstract; Page 2, paragraphs [0022] and [0024]).
.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674